Citation Nr: 1713351	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Service connection for a bilateral foot disorder, other than plantar fasciitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a bilateral foot disability.  In December 2007, the Veteran filed a request to be reevaluated for the bilateral foot disability and specifically indicated that the correspondence was not a notice of disagreement; however, he submitted additional evidence.  Therefore, in the January 2016 decision, the Board found that the October 2007 rating decision did not become final and the claim was pending because the Veteran had submitted new and material evidence within a year of the October 2007 rating decision, which warranted readjudication of that decision.  See 38 C.F.R. § 3.156(b) (2016).

In January 2016, the Board granted service connection for bilateral plantar fasciitis and remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, including to provide a VA examination.  As the Board must once again remand the issue on appeal for a VA examination, the Board need not discuss compliance with the previous remand order.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Bilateral Foot Disorder Other than Plantar Fasciitis

The Veteran generally contends that he has a bilateral foot disorder that is caused by wearing ill-fitting shoes in service and immersion foot while in Vietnam.  See January 2013 Veteran statement; November 2009 VA Form 9. 

The October 2015 VA examiner diagnosed bilateral flat foot, bilateral hammer toes, bilateral hallux valgus (bunions), and bilateral calcaneal spurs, and opined that it is less likely as not these bilateral foot disabilities were caused by service because the service treatment records have no documented complaints of the current foot condition.  Nonetheless, review of the service treatment records shows documented treatment for immersion foot, a fact that was not acknowledged by the VA examiner in forming this opinion.  Furthermore, the VA examiner did not address the Veteran's contentions that he was forced to wear ill-fitting shoes, so appears to not have acknowledged or considered this event in forming the opinion.  A medical opinion based upon an inaccurate factual premise has no probative value.  

In a February 2008 medical letter, the Veteran's treating VA podiatrist stated that the Veteran has congenitally long, bony feet and that prolonged weight bearing such as in the military can aggravate the condition substantially.  In a May 2013 disability benefits questionnaire, the Veteran's treating VA doctor diagnosed hammer toes, pes cavus (claw foot), metatarsalgia, Raynaud's disease, and tinea ungua, and stated the Veteran has progressive deformity with impaired function from poorly fitted shoe gear and exposure with constant immersion in service. 

In January 2016, the Board granted service connection for bilateral plantar fasciitis and remanded the issue on appeal for a VA examination that was scheduled for April 2016.  The Veteran did not appear for the scheduled VA examination and the AOJ issued a July 2016 supplemental statement of the case.  See March 2016 C&P examination inquiry (showing the Veteran did not attend the scheduled examination). 

Subsequently, in a statement received by VA in October 2016, the Veteran reported that he missed the scheduled VA examination because he was sick.  The Veteran requested that the VA examination be rescheduled.  See October 2016 Veteran statement.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655(a) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the nature and etiology of any current foot disability other than plantar fasciitis.  The VA examiner should diagnose all current disabilities of the foot.  For each of the foot disabilities diagnosed, the VA examiner should state whether the disability is acquired or congenital, and whether symptoms can be differentiated from the service-connected plantar fasciitis.  If a congenital disorder exists, the examiner should state whether it is a disease or defect.  (Note: A disease is capable of improvement or deterioration while a defect is static.)

If a congenital disease is present, is it at least as likely as not (50 percent or greater probability) that the congenital disease worsened beyond the normal progression of the disease during the Veteran's active service? 

If a congenital defect is present, is it at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury during service that resulted in additional disability?

If an acquired (non-congenital) disorder exists, is it at least as likely as not (50 percent or greater probability) that any current foot disability was incurred in or caused by active service?

In rendering the requested opinions, the VA examiner should note, discuss, and accept as true the Veteran's assertions of wearing ill-fitting shoes and treatment for immersion foot in service. 

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §  3.655.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




